PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

SMITH, GAMBRELL & RUSSELL
SUITE 3100, PROMENADE II
1230 PEACHTREE STREET, N.E.
ATLANTA, GA 30309-3592

In re Application of: Ugur Akgun
Serial No.: 16061533         
Filed: June 12, 2018
Docket: 061685.096us1
Title: APPARATUS, SYSTEM, AND METHOD FOR RADIATION HARDENED PLASTIC AND FLEXIBLE ELASTOMER SCINTILLATOR
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(b)(1) TO ACCEPT PHOTOGRAPHS



This decision is in response to the petition under 37 CFR 1.84(b)(1) for acceptance of black and white photographs, filed 17 December 2020.

The petition is DISMISSED. 


Review of Facts
Applicant filed a petition requesting acceptance of black and white photographs on 17 December 2020. 

Regulation and Practice
37 CFR 1.84(b)(1) in part states:

Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.

MPEP 608.02(VII)(B) in part states:

Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required. See 37 CFR 1.84(b)(1).

Analysis and Decision
In accordance with 37 CFR 1.84(b)(1), no petition is required for the acceptance of black and white photographs.
 
Accordingly, the petition is DISMISSED as moot.

Petitioner is given one opportunity to perfect the petition.  Any request for reconsideration must be filed within 2-months of the mail date of this decision. No extension of time is permitted. 

Any inquiry concerning this decision should be directed to Dean Reichard at (571) 272-1984. If attempts to reach the undersigned are unsuccessful, you may contact Brian Sircus at (571) 272-2058.    

/Dean Reichard/________
Dean Reichard, Quality Assurance Specialist
TC2800